EXHIBIT 10.22

 

FIRST AMENDMENT TO CUPERTINO CITY CENTER NET OFFICE LEASE

 

THIS FIRST AMENDMENT TO CUPERTINO CITY CENTER NET OFFICE LEASE (this “First
Amendment”) is made and entered into as of December 10, 2003 by and between
CUPERTINO CITY CENTER BUILDINGS, a California limited partnership (“Lessor”),
and CHORDIANT SOFTWARE, INC., a Delaware corporation (“Lessee”).

 

RECITALS:

 

A.    Lessor and Lessee entered into that certain Cupertino City Center Net
Office Lease dated as of June 19, 1998 (the “Lease”), pursuant to which Lessor
leased to Lessee, and Lessee leased from Lessor, certain “Premises” (as more
particularly described in the Lease), containing an aggregate of approximately
31,071 square feet of Rentable Area, commonly known as Suite 250 and Suite 400,
within the “Building” (as defined in the Lease) located at 20400 Stevens Creek
Boulevard, Cupertino, California. All initial capitalized terms used herein but
not herein defined shall have the meaning ascribed to such terms in the Lease.

 

B.    Lessor and Lessee now desire to enter into this First Amendment to provide
for the extension of the Term on the terms and subject to the conditions
hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lessor and Lessee agree as follows:

 

1.    Incorporation of Recitals. The recitals set forth above are agreed to be
true and correct and are incorporated in this First Amendment by this reference.

 

2.    Amendments. Notwithstanding anything to the contrary contained in the
Lease:

 

a.    The Term of the Lease is hereby extended so as to expire upon December 31,
2008 (the sixty (60) month period commencing upon January 1, 2004 and expiring
upon December 31, 2008 is referred to herein as the “Extension Term”).

 

b.    Base Rent payable by Lessee during the Extension Term shall be as follows:

 

Months of Extension Term

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

January 1, 2004-December 31, 2004

   $ 78,920.34 per month

January 1, 2005-December 31, 2005

   $ 82,027.44 per month

January 1, 2006-December 31, 2006

   $ 85,134.54 per month

January 1, 2007-December 31, 2007

   $ 88,241.64 per month

January 1, 2008-December 31, 2008

   $ 91,348.74 per month

 

c.    Effective as of January 1, 2004, the initial five (5) paragraphs of
Article 7.b. of the Lease are hereby deleted and replaced with the following:

 

“Building Taxes and Building Operating Expenses. Lessee shall pay to Lessor, as
additional rent and without deduction or offset, Lessee’s percentage share set
forth in Article 1.j. (“Lessee’s Percentage Share”) of the amount (if any) by
which annual “Building Taxes” (as defined below) for each year subsequent to the
calendar year 2004 (the “Base Year”) exceed Building Taxes for the Base Year
(the amount of such excess is referred to herein as the “Building Taxes
Excess”), and the amount (if any) by which annual “Building Operating Expenses”
(as defined below) for each year subsequent to the Base Year exceed Building
Operating Expenses for the Base Year (the amount of such excess is referred to
herein as the “Building Operating Expenses Excess”); provided, however, that in
no event shall Lessee be liable for any increase in “Management Controllable
Building Operating Expenses” (as hereinafter defined) in any year to the extent
in excess of five percent (5%) over Management Controllable Building Operating
Expenses for the prior year. As used herein,



--------------------------------------------------------------------------------

“Management Controllable Building Operating Expenses” shall mean all Building
Operating Expenses other than Building Taxes, utility costs and insurance
premiums to the extent consistent with existing insurance coverage and
deductible amounts. The sum of the positive amount (if any) of the Building
Taxes Excess and the positive amount (if any) of the Building Operating Expenses
Excess is referred to herein as the “Building Expenses Excess.” Lessee’s
Percentage Share shall be determined by dividing the Rentable Area of the
Premises by the total Rentable Area in the Building. Lessee’s Percentage Share
shall be subject to an equitable adjustment upon a condemnation, sale by Lessor
of part of the Building, reconstruction after damage or destruction or expansion
or reduction of the areas within the Building. Lessee’s Percentage Share of
Building Expenses Excess shall be payable during the Term in equal monthly
installments on the first day of each month in advance, without deduction,
offset or prior demand, except as specifically set forth herein.

 

At any time during the Term, Lessor may give Lessee notice of Lessor’s estimate
of the Building Expenses Excess for the current calendar year. An amount equal
to one twelfth (1/12) of Lessee’s Percentage Share of the estimated Building
Expenses Excess shall be payable monthly by Lessee as aforesaid, commencing on
the first day of the calendar month following thirty (30) days written notice
and continuing until receipt of any notice of adjustment from Lessor given
pursuant to this paragraph. Until notice of the estimated Building Expenses
Excess for a subsequent calendar year is delivered to Lessee, Lessee shall
continue to pay Lessee’s Percentage Share of Building Expenses Excess on the
basis of the prior year’s estimate (if any). Lessor may at any time during the
Term (but not more frequently than quarterly) adjust estimates of the Building
Expenses Excess to reflect current expenditures and following Lessor’s written
notice to Lessee of such revised estimate, subsequent payments by Lessee shall
be based upon such revised estimate.

 

Within one hundred twenty (120) days after the end of each calendar year during
the Term or as soon thereafter as practicable, Lessor will furnish to Lessee a
statement (“Lessor’s Statement”) setting forth in reasonable detail the actual
Building Taxes, Building Operating Expenses and Management Controllable Building
Operating Expenses paid or incurred by Lessor during the preceding year and the
amount of the Building Taxes Excess (if any) and the amount of the Building
Operating Expenses Excess (if any), and thereupon within thirty (30) days an
adjustment will be made by Lessee’s payment to Lessor or credit to Lessee by
Lessor against the Building Expenses Excess or Base Rent next becoming due from
Lessee, as the case may require, to the end that Lessor shall receive the entire
amount of Lessee’s Percentage Share of Building Expenses Excess for such
calendar year and no more (and Lessee shall receive a credit for the amount of
any overpayment as set forth above). If, based on Lessor’s Statement a payment
from Lessee is required, Lessee shall not have the right to withhold or defer
such payment pending a review of Lessor’s books and records pursuant to the
following paragraph or the resolution of any dispute relating to Building
Expenses Excess; provided that Lessee may make such payment under protest and
the making of such payment pursuant hereto shall not limit Lessee’s right to
review such books and records as hereinafter provided. If the date of the
expiration of the Term is on a day other than the last day of a calendar year,
the amount of Building Expenses Excess payable by Lessee for the calendar year
in which the date of the expiration of the Term falls shall be prorated on the
basis which the number of days from the commencement of such calendar year to
and including such date of the expiration of the Term bears to three hundred
sixty (360). The termination of this Lease shall not affect the obligations of
Lessor and Lessee pursuant to this Article 7. In the event that Building Taxes
for any calendar year are less than Building Taxes for the Base Year and/or
Building Operating Expenses for any calendar year are less than Building
Operating Expenses for the Base Year, Lessee shall not receive a credit against
any Rent payable hereunder as a result thereof.

 

Within sixty (60) days after Lessee receives a statement of actual Building
Taxes and Building Operating Expenses paid or incurred for a calendar year,
Lessee shall have the right, upon written demand and reasonable notice, to
inspect Lessor’s books and records relating to the Building Expenses Excess for
the calendar year covered by Lessor’s Statement for the purpose of verifying the
amount set forth in such statement. Such inspection shall be made during
Lessor’s normal business hours, at the place where such books and records are
customarily maintained by Lessor. In no event may any such inspection be
performed by a person or entity being compensated on a contingency fee basis or
based upon a share of any refund obtained by Lessee. Information obtained by
such inspection shall be kept in the strictest confidence by Lessee and only
publicly revealed to the extent required by applicable law or regulation. Unless
Lessee asserts in writing a specific error within one



--------------------------------------------------------------------------------

hundred twenty (120) days following Lessee’s receipt of Lessor’s Statement, the
amounts set forth in Lessor’s Statement shall be conclusively deemed correct and
binding on Lessee.”

 

d.    Lessee’s continued lease of the Premises during the Extension Term shall
be on an “as is” basis, and Lessor shall have no obligation to improve or alter
the Premises or provide Lessee with an allowance for the improvement or
alteration of the Premises, except, however, that following the date hereof,
Lessor shall cause the following work to be performed to the Premises (the
“Extension Term Work”), at Lessor’s sole cost (and without inclusion of such
cost in Building Operating Expenses): (i) re-carpeting of Suite 400 and
approximately 3,500 square feet of Suite 250 with Building standard carpeting
(not carpet tiles), including the removal and re-installation of cubicles
(including wiring and electrical work required for such cubicle
re-installation), if necessary, and re-installation of office and conference
room furniture, if necessary, provided that Lessee shall be responsible for
boxing and/or removing employees’ personal property, as necessary, prior to the
commencement of the Extension Term Work (and Lessor shall not be responsible for
clearing out such cubicles and file storage areas); (ii) repainting the entire
Premises using Building standard paint; and (iii) performing necessary
mechanical work to correct the HVAC distribution to the areas previously
modified by Lessee with certain Alterations, and adjust the HVAC throughout the
Premises to meet Building standard air distribution standards necessitated by
such mechanical work. Subject to the availability of the carpet selected by
Lessee and any force majeure events beyond the reasonable control of Lessor,
Lessor shall complete the Extension Term Work within Suite 400 between December
24, 2003 and January 4, 2004. The Extension Term Work within Suite 250 may be
performed by Lessor at any time prior to August 1, 2004, upon not less than
thirty (30) days advance written notice from Lessor to Lessee. Notwithstanding
anything to the contrary contained in the Lease, Lessee’s obligation for
restoration of the Premises upon surrender of possession of the Premises
pursuant to the Lease shall be based upon the existing condition of the Premises
as improved by the Extension Term Work. Lessee acknowledges that Lessee will be
in occupancy of the Premises during the course of Lessor’s performance of the
Extension Term Work and Lessee agrees and acknowledges that (1) such occupancy
of the Premises during performance of the Extension Term Work may result in
inconvenience to Lessee and/or interference with the operation of Lessee’s
business from the Premises and Lessee knowingly assumes the risk thereof; (2) no
such inconvenience or interference shall be deemed to constitute a breach of the
covenant of quiet enjoyment, an actual or constructive eviction of Lessee from
the Premises, or entitle Lessee to any abatement of rent or claims or rights
against Lessor; and (3) Lessee shall reasonably cooperate with Lessor in
connection with the performance of the Extension Term Work, including, without
limitation, by temporarily relocating Lessee’s personal property items (except
to the extent specified above as the responsibility of Lessor) and personnel
within the Premises as needed during the course of the Extension Term Work, so
as to avoid increased costs or delay in performance of the Extension Term Work.
However, in the course of performance of the Extension Term Work, Lessor shall
use reasonable efforts to minimize the extent of interference with the operation
of Lessee’s business from the Premises resulting therefrom to the extent
reasonably practicable under the circumstances.

 

e.    The parties acknowledge that Lessor currently holds Lessee’s required
Security Deposit in the amount of $179,590.38. Effective upon the date hereof,
Lessee’s required Security Deposit under the Lease (as hereby amended) shall be
reduced to $91,348.74 and within ten (10) days following the execution and
delivery of this First Amendment by Lessee and Lessor, Lessor shall refund to
Lessee any excess Security Deposit amount held by Lessor so as to reduce the
Security Deposit held by Lessor to such newly required Security Deposit amount.

 

f.    Lessee shall have the option to extend the Term of the Lease for an
additional period (the “Extended Term”) of five (5) years commencing immediately
following the expiration of the Extension Term on January 1, 2009, on the terms
and conditions set forth in Lease Article 3.b., except that (i) the five (5)
year Extended Term referenced in Article 3.b. shall commence immediately
following the expiration of the Extension Term on January 1, 2009 and shall
expire upon December 31, 2013, (ii) the Option Notice must be given by Lessee to
Lessor at least nine (9) months but not more than twelve (12) months before the
expiration of the Extension Term, and (iii) the Base Rent payable during the
Extended Term shall be an amount equal to ninety- five percent (95%) of the then
current Fair Market Rental Value of the Premises at the time of commencement of
the proposed Extended Term.



--------------------------------------------------------------------------------

g.    (i)    During the period from the date hereof through and including
December 31, 2005, Lessor shall notify Lessee (“Lessor’s Notice”) if any space
located on the second (2nd) floor of the Building become available for Lease
(subject to any rights which any then existing tenants of such space may have to
lease such space pursuant to lease transactions hereafter entered into in
accordance with this Section 2.g). Such Lessor’s Notice shall provide the basic
business terms on which Lessor is willing to rent such space (including, without
limitation, Base Rent, improvement allowances and other economic concessions)
and shall be given to Lessee prior to such space being made available to any
third party (other than any existing tenant having prior rights to such space
pursuant to lease transactions hereafter entered into in accordance with this
Section 2.g). Lessee is hereby granted the right of first opportunity to lease
such space on the terms as outlined in Lessor’s Notice to Lessee. Lessee shall
have ten (10) days following receipt of such Lessor’s Notice within which to
indicate in writing its desire to lease the space under the terms and conditions
stated in such Lessor’s Notice. If Lessee rejects or fails to accept Lessor’s
offer within such ten (10) day period, Lessor shall have the right at any time
within six (6) months thereafter to enter into a lease for such available space
which was the subject of the offer made to Lessee in Lessor’s notice to any one
or more third parties on any terms, covenants and conditions desired by Lessor,
and Lessee shall have no further right to lease such space, provided that such
lease is entered into within six (6) months following Lessee’s receipt of the
applicable Lessor’s Notice and the net effective rent payable under such lease
is not less than ninety percent (90%) of the net effective rent proposed in the
applicable Lessor’s Notice. If Lessee rejects or fails to accept Lessor’s offer
as set forth in Lessor’s Notice within such ten (10) day period, but Lessor
thereafter prior to December 31, 2005, desires to lease such space which was the
subject of such Lessor’s Notice to one or more third parties more than six (6)
months following Lessee’s receipt of the applicable Lessor’s Notice or at a net
effective rent less than ninety percent (90%) of the net effective rent proposed
in the applicable Lessor’s Notice, then Lessor shall first deliver a new
Lessor’s Notice with respect to such space to Lessee and Lessee shall again have
its right of first opportunity with respect thereto in the manner set forth
above.

 

(ii)    Lessor’s ability to plan for the orderly transaction of its rental
business, to accommodate the needs of other existing and potential tenants, and
to enjoy the benefits of increasing rentals at such times as Lessor is able to
do so in its sole and absolute discretion, are fundamental elements of Lessor’s
willingness to provide Lessee with the right of first opportunity contained
herein. Accordingly, Lessee hereby acknowledges that strict compliance with the
notification provisions contained herein, and Lessee’s strict compliance with
the time period for such notification contained herein, are material elements of
the bargained for exchange between Lessor and Lessee and are material elements
of Lessee’s consideration paid to Lessor in exchange for the grant of the right
of first opportunity. Therefore, Lessee’s failure to adhere strictly and
completely to the provisions and time frame contained in this provision shall
render the right of first opportunity automatically null, void and of no further
force or effect as to the applicable Lessor’s Notice, without notice,
acknowledgement, or any action of any nature or sort, required of Lessor. Lessee
acknowledges that no other act or notice, other than the express written notice
set forth hereinabove, shall act to put Lessor on notice of Lessee’s acceptance
of Lessor’s offer as set forth in Lessor’s Notice, and Lessee hereby waives any
claims to the contrary, notwithstanding any other actions of Lessee during the
Term of the Lease (as hereby amended) or any statements, written or oral, of
Lessee to Lessor to the contrary during the Term of the Lease (as hereby
amended). In addition, the right of first opportunity granted pursuant hereto
shall not be applicable (and Lessor shall not be required to deliver any
Lessor’s Notice), when Lessee is in default under the Lease, as hereby amended
(after the expiration of any applicable period for cure provided in Lease
Article 22). The right of first opportunity granted pursuant hereto is personal
to original Lessee signatory to the Lease and cannot be assigned, transferred or
conveyed to, or exercised for the benefit of, any other person or entity
(voluntarily, involuntarily, by operation of law or otherwise) other than a
Permitted Transferee, including, without limitation, any assignee or subtenant
permitted under Lease Article 13 other than a Permitted Transferee.
Notwithstanding anything to the contrary contained in this First Amendment, the
provisions of this Section 2.g shall terminate and be of no further force or
effect, and neither party shall have any further rights or obligations under
this Section 2.g following, December 31, 2005.

 

3.    Broker Representation. Lessor and Lessee each represent and warrant that
it has had no dealings with any real estate broker or agent in connection with
the negotiation of this First Amendment other than Lessee’s broker Cornish &
Carey Commercial (“Lessee’s Broker”), who shall be paid a commission by Lessor
in connection with this First Amendment pursuant to separate agreement, and that
it knows of no other real estate broker, agent or finder who is or might be
entitled to a commission or fee in connection with this First



--------------------------------------------------------------------------------

Amendment. In the event of any claim for broker’s or finder’s fees or
commissions in connection with this First Amendment (i) Lessor shall indemnify,
hold harmless and defend Lessee from and against any and all liability, claims,
demands, damages and costs (including, without limitation, reasonable attorneys’
fees and other litigation expenses) on account of such claim (including, without
limitation, claims made by Lessee’s Broker) if it shall be based upon any
statement, representation or agreement claimed to have been made by Lessor, and
(ii) Lessee shall indemnify, hold harmless and defend Lessor from and against
any and all liability, claims, demands, damages and costs (including, without
limitation, reasonable attorneys’ fees and other litigation expenses) on account
of such claim (other than claims made by Lessee’s Broker) if it shall be based
upon any statement, representation or agreement claimed to have been made by
Lessee.

 

4.    Miscellaneous.

 

a.    Except as specifically amended and supplemented by this First Amendment,
the Lease shall continue in full force and effect. In the event of any conflict
between the provisions of the Lease and the provisions of this First Amendment,
the provisions of this First Amendment shall prevail.

 

b.    Lessee hereby represents, warrants and agrees that: (i) the Lease, as
amended by this First Amendment, remains unmodified and in full force and effect
and continues to be a legal, valid and binding agreement and obligation of
Lessee; (ii) Lessee has not assigned or sublet all or any part of its interest
in the Lease, as amended by this First Amendment, or in the Premises; (iii)
Lessee is not in default in the performance of any of its obligations under the
Lease, as amended by this First Amendment; (iv) to Lessee’s knowledge, Lessor is
not in default under the Lease, as amended by this First Amendment; and (v)
Lessee does not have or claim any offset or defense to its performance of its
obligations under the Lease, as amended by this First Amendment. Lessor hereby
represents, warrants and agrees that: (1) the Lease, as amended by this First
Amendment, remains unmodified and in full force and effect and continues to be a
legal, valid and binding agreement and obligation of Lessor; (2) Lessor has not
assigned its interest in the Lease, as amended by this First Amendment, or in
the Premises (other than any assignment made by Lessor for the benefit of any
mortgagee of Lessor); (3) Lessor is not in default in the performance of any of
its obligations under the Lease, as amended by this First Amendment; (4) to
Lessor’s knowledge, Lessee is not in default under the Lease, as amended by this
First Amendment; and (5) Lessor does not have or claim any offset or defense to
its performance of its obligations under the Lease, as amended by this First
Amendment.

 

c.    This First Amendment may be executed in any number of counterparts, any
number of which, taken together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, Lessee and Lessor have entered into this First Amendment as
of the date first written above.

 

LESSOR:   LESSEE: CUPERTINO CITY CENTER BUILDINGS,   CHORDIANT SOFTWARE, INC., a
California limited partnership   a Delaware corporation By:   PROM XX, INC.,  

By: /s/    Michael J. Shannahan

--------------------------------------------------------------------------------

    a California corporation, its general partner  

Print Name: Michael J. Shannahan

--------------------------------------------------------------------------------

       

Its: Chief Financial Officer

--------------------------------------------------------------------------------

By:   PROMETHEUS REAL ESTATE GROUP,         INC., a California corporation, its
agent  

By: /s/    Alfredo S. Echauri

--------------------------------------------------------------------------------

       

Print Name: Alfredo S. Echauri

--------------------------------------------------------------------------------

   

By: /s/    William R. Leiva

--------------------------------------------------------------------------------

 

Its: Facilities Manager

--------------------------------------------------------------------------------

   

Print Name: William R. Leiva

--------------------------------------------------------------------------------

       

Its: Vice President

--------------------------------------------------------------------------------

       

By: /s/    Robert J. Lampher

--------------------------------------------------------------------------------

       

Print Name: Robert J. Lampher

--------------------------------------------------------------------------------

       

Its: Vice President

--------------------------------------------------------------------------------

   